Citation Nr: 0816385	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-18 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
sprain/strain, claimed as a left knee injury.

2.  Entitlement to service connection for hepatitis A.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1957 to 
February 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for 
entitlement to service connection for hepatitis A and for a 
left knee injury.

The issue of service connection for a left knee injury is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

On November 8, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the appeal for entitlement to service 
connection for hepatitis A is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of entitlement to service connection for hepatitis A by 
the appellant through his representative have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant (, 
through his/her authorized representative,) has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal of entitlement to service connection for hepatitis 
A is dismissed.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for a left knee injury is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in October 2004 and March 2006.

Unfortunately, it appears that the veteran did not receive 
adequate notice of information concerning the VCAA in 
reference to the issue on appeal.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure that adequate VCAA notice as to the 
type of evidence necessary to substantiate a claim for 
service connection is provided.

The veteran contends that he developed a left knee disability 
following an in-service automobile accident in July 1958.  
Service treatment records show that the veteran received 
sutures for lacerations on his left leg and that x-ray study 
findings were noted to be negative.  An August 1958 service 
treatment record indicates that the veteran was found to be 
fit for duty.  A January 1961 separation examination reveals 
findings of pit scars on both knees with normal strength and 
range of motion in the lower extremities.  In a November 2004 
VA examination report, the physician noted that the veteran 
required a cartilage repair of his left knee 15 years ago and 
listed an impression of left knee sprain/strain injury, 
status post cartilage debridement.  The private treatment 
records concerning this procedure and any other identified 
treatment should be obtained and associated with the claims 
folder.   

In view of the foregoing, the AMC/RO should schedule the 
veteran for a medical examination to determine whether he has 
a current left knee disability related to events during 
active service.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish entitlement to service 
connection for a left knee disability.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
left knee disability.  Of particular 
interest are any private records of 
evaluation and/or inpatient or outpatient 
treatment of the veteran's claimed left 
knee disability for the period from 
February 1961 to the present, to include 
any treatment records concerning a left 
knee surgery the veteran underwent around 
1989.  After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  Once the foregoing development has been 
accomplished to the extent possible, the 
AMC/RO should schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of his claimed left knee 
disability.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.

Following a review of the claims folder and 
the examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's current left 
knee disability is the result of any event 
or injury incurred during his active 
service, to include a July 1958 automobile 
accident.  All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


